Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 8/31/2022 has been entered. Claims 3, 13, 18 and 19 were amended.  Claim 4-6 was cancelled.  New claims 22-24 has been entered.  Claims 1-3, 7-13 and 15-24 are pending.  Claims 15-17 are withdrawn.  Claims 1-3, 7-13 and 18-24 are under examination.
Applicant’s amendment has necessitated a new rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-13 and 18-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sakuma et al. (US 2003/0138497; published July 24, 2003) in view of Baumgartner et al. (US 2002/0123547; published September 5, 2002).
Applicant’s Invention
Applicant claims an antimicrobial composition comprising at least one water soluble source of zinc in combination with at least one water soluble source of lithium and optionally at least one water soluble source of magnesium ions and/or at least one water soluble source of sodium ions (claim 1).
Applicant also claims an aqueous composition comprising the antimicrobial composition (claim 11).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Sakuma et al. teach formulations which can prevent cosmetic products from bacterial or fungal infection, contamination and deterioration [0006].  The powders are added in powder form or as liquids with water alcohol and silicones to skin preparations, cosmetics, toiletries and other products [0047-49].  Sakuma et al. disclose powder formulations comprising 1 gram of lithium hydroxide (50 g/L or 50,000 ppm) and 9 grams of zinc oxide dissolved in 20 ml of water (450 g/L or 450,000 ppm).  Sakuma et al. also disclose a tablet comprising 1 gram of lithium carbonate and 9 gram of zinc oxide (Example 1).  The powders are antibacterial and antifungal and active against Penicillium sp., Aspergillus niger, Pseudomonas aeruginosa and Staphylococcus aureus [0056-63].  The zinc oxide is prepared in two different methods, one in an aqueous solution and the other without [0040].
With respect to claim 13, Sakuma et al. teach the amount of the zinc oxide and alkali metallic salt of lithium, sodium and potassium is 0.5-75% by weight of the total composition and even amounts higher than 75% early on which encompasses the solids content of 10-82% [0046]. 
With respect to claims 2, 11 and 13, Sakuma et al. teach preparing the powder as a slurry comprising 10% by weight of powder comprising zinc oxide and alkali metallic salt and dispersing it in water and adjusting the pH to from 7 to 9 [0089-91].  
	With respect to claim 6, Sakuma et al. teach alkali metallic salts may also be selected from hydroxide and carbonate salts of lithium, sodium a potassium [0035; Example 1].  The antibacterial agent contains zinc oxide and one or more alkali metallic salts selected from lithium, sodium and potassium [0039].
	With respect to claim 12, Sakuma et al. teach that the formulations may further comprise one or more components including inorganic particulate material selected from titanium oxide, silica, zeolite, apatite and calcium and organic materials such as alcohol.
  	Sakuma et al. teach that the agent can be applied in various applications by dispersing the composition into paper and fiber formulations which are concerned about bacterial and fungal contaminants [0049].  In summary, Sakuma et al. teach preparing aqueous formulations comprising 10% by weight of the powder (solids) along with one or more additional components selected from inorganic particulate materials and organic materials.
Sakuma et al. teach adjusting the pH to from 7 to 9.  Sakuma et al. teach combining zinc oxide with sodium carbonate to for an antifungal and antibacterial powder.  Sakuma et al. also teach the agents are applied in paper and fiber formulations to provide antifungal and antibacterial formulations.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Sakuma et al. do not teach the zinc ions are present in the composition in an amount of 100-27000 ppm, preferably 750-5000 ppm.  Sakuma et al. also does teach the ratios of Zn/Li, Na/Zn, Mg/Zn, Mg/Li, Na/Li and Na/Mg are 3:1 to 1:3, however a Zn/Li ratio of 9:1 is taught.  
It is for this reason that Baumgartner et al. is joined.  
Baumgartner et al. teach a surface treatment coating which increases stick temperature comprising copolymers neutralized with metal ions selected from zinc, magnesium, sodium and lithium in an amount of 25-6,000 ppm (abstract).  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Both Sakuma and Baumgartner teach compositions comprising lithium, zinc and sodium ions.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Sakuma et al. and Baumgartner et al. to include the zinc source and lithium source in an amount of 100-27000 ppm with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Sakuma et al. and Baumgartner to include 100-27000 ppm or 750-5000 ppm because Baumgartner et al. teach formulating zinc, magnesium, sodium and lithium in amounts of 25-600 ppm aid in neutralizing copolymers that aid is surface treatment.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Sakuma et al. and Baumgartner to include the magnesium ion salt magnesium hydroxide with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Sakuma et al. and Baumgartner et al. to include magnesium hydroxide because Baumgartner et al. teach magnesium salts can be used along with or in substitution of lithium, sodium and zinc salts.  Therefore, it would have been prima facie obvious to formulate an antimicrobial composition comprising zinc salts, lithium salts, sodium salts and magnesium salts.
It would have been prima facie obvious to one of ordinary skill to combine the teachings of Sakuma et al. and Baumgartner to include ratios of Zn/Li, Na/Zn, Mg/Zn, Mg/Li, Na/Li and Na/Mg that are 3:1 to 1:3 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Sakuma et al. and Baumgartner et al. to include ratios of 1:3 to 3:1 by routine optimization because Baumgartner teach that magnesium salts, lithium salts, sodium salts and zinc salts can be used along with or is substitution of each other and one of ordinary skill would have been motivated to adjust the ratio from 1:9 to 9:1 because Sakuma teaches zinc salts and lithium salt are used in combination at ratios of 9:1.

Response to Arguments
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. 
Applicant argues there is no motivation to combine Sakuma and Baumgartner et al. because they are drawn to very different technologies.  The Examiner is not persuaded by this argument because both Sakuma et al. and Baumgartner et al. teach coatings comprising lithium, zinc and sodium ions.  Sakuma teach that the agent can be provided in various industrial materials including coatings [0140].  Baumgartner et al. teach pellets with a surface coating comprising zinc, magnesium, sodium and lithium salts in a concentration of 25-6000ppm [0009].  Therefore, one of ordinary skill would have been motivated to combine Sakuma and Baumgartner to obtain an effective surface coating formulation with antibacterial properties.  MPEP 2141 states that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).


Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617